Order entered July 23, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01343-CV

                                MATT MALOUF, Appellant

                                               V.

                    STERQUELL PSF SETTLEMENT, L.C., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-02371

                                          ORDER
       Before the Court is court reporter Vielica Dobbins’s request for a final extension of time

to file the record. She explains the additional time is needed so she can “finish proofing.” We

GRANT the request and ORDER the reporter’s record be filed no later than July 24, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE